Title: To Thomas Jefferson from William Bingham, 30 July 1785
From: Bingham, William
To: Jefferson, Thomas



Sir
Hague July 30th. 1785

Intending to remain some Time at Beuvelles on my Return from Spa, I shall pay my Respects to the french Minister at that Court, and shall be much indebted to you for a Letter of Introduction to him, which you will please to address under Cover to me, to the Care of Monsieur J. C. de Bay at Beuvelles.
I hope you will excuse the Trouble I shall occasion you, and that you will be assured of my entertaining a proper Sense of this Act of Civility.
Your Intelligence from America I imagine is too regular, to admit of any Prospect of Communications on my Part, not being anticipated, by Similar advices.
My last Letters mention, that the Inhabitants of the trading Towns of America, are entering into very Spirited (and in some places, violent) Measures, to operate the Exclusion of British Factors and British Shipping and that many of the Legislatures, in Compliance with Memorials from their Constituents, were about vesting in Congress, such Powers as were deemed necessary for the regulation of foreign Trade.
That the Distresses of the Country were very great, arising from the immense Importations from Europe, and the relatively small value of the American Exports.
Mr. Jay writes me, in June, that “the Frontier Posts still had British Garrisons, and that Congress was very impatient to hear, why they were not evacuated; that federal Ideas were daily gaining Ground, which would probably influence the States to extend the Powers of Congress, and thereby enable them to resent European Restrictions; that a Rage for emigrating to the Western Country prevailed, and that the seeds of a great People were daily planting beyond the Mountains.”
I have the Honor to be with Respect & Esteem Sir Your obed. hble. Serv.,

Wm. Bingham

